Case 9:12-cv-80577-KAM Document 290 Entered on FLSD Docket 04/03/2019 Page 1 of 6



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

  BRIAN KEIM, on behalf of himself and                         )
  all others similarly situated,                               )
                                                               )      Case No. 9:12-cv-80577-KAM
                  Plaintiff,                                   )
                                                               )
  v.                                                           )      Hon. Judge Kenneth A. Marra
                                                               )
  ADF MIDATLANTIC, LLC, et al.,                                )      Magistrate Judge William Matthewman
                                                               )
                  Defendants.                                  )
                                                               )

       CONSENT MOTION TO ORDER VERIZON TO PRODUCE DOCUMENTS IN
           RESPOSNE TO SUBPOENA FOR PURPOSES OF CLASS NOTICE

           Plaintiff, with the consent of Verizon Wireless (“Verizon”),1 hereby moves the Court to
  order Verizon to produce data related to its customers who reside in California, Delaware, and
  Pennsylvania, as set forth in Plaintiff’s subpoena. This motion is made for the same reasons set forth
  in the consent motion previously filed (and granted) related to Sprint’s production in this case. See
  ECF 276 and 277.2 Verizon maintains that pursuant to state law, this data can be produced only
  subject to an order of this court, as requested herein. While Plaintiff believes compliance with the
  duly served subpoena – absent an additional court order – is permissible under state law in each of
  these three states, he brings this motion in an effort to obtain relief such that the matter can be
  resolved and class members’ information produced without additional delay.3

  1 While conferral pursuant to L.R. 7.1(a)(3) was not required, as a courtesy, Plaintiff sought Defendants’ consent.
  Defendants do not consent to the relief requested herein.
  2 While the Sprint consent motion applied only to California and Pennsylvania, the same analysis is applicable to
  Delaware’s state law, as set forth herein.
  3 Plaintiff contends the state statutes permit disclosure in this action, even according to their own terms. Second, the
  state laws at issue are preempted by federal law requiring notice of class certification be sent directly to all class members
  who can be identified through reasonable effort (Fed. R. Civ. P. 23(c)), as well as by federal law requiring compliance
  with federal subpoenas (Fed. R. Civ. P. 45). Third, Congress enacted legislation, Federal Rule of Evidence 501, which
  requires this court to apply federal law, not state law, to any claim of privilege. There is no federally recognized privilege
  applicable to the requested information. In fact, Congress has already decided, through the Stored Communications
  Act (SCA), expressly permits disclosure of telephone subscriber contact information to non-governmental entities (see 18
  U.S.C. § 2702(c)(6)), so the disclosure in response to Plaintiff’s subpoena is authorized by federal law. Thus, federal law,
  which must be applied pursuant to Fed. Evid. 501, authorizes disclosure. For instance, in Kaur v. City of Lodi, 2016 U.S.
  Dist. LEXIS 10348 (E.D. Cal. 2016), the court considered the very California statute at issue in this case and, applying
  Fed. R. Evid. 501, rejected the notion that it relieved a subpoena respondent of its obligation to produce subpoenaed


  73254
                                                                1
Case 9:12-cv-80577-KAM Document 290 Entered on FLSD Docket 04/03/2019 Page 2 of 6



      I.        RELEVANT TIMELINE
            On December 19, 2018, Plaintiff issued a subpoena to Verizon.4 See ECF No. 283-2 at 2-4.
            On February 7, 2019, Plaintiff issued an amended subpoena to Verizon. See ECF No. 283-3
            at 12-15.5
            Since this time, Class Counsel has conducted multiple conferrals with representatives and
            counsel for Verizon regarding compliance with Plaintiff’s subpoena. Exhibit 1 at ¶ 4
            (Declaration of Class Counsel).
      II.       ORDER SOUGHT FOR CALIFORNIA RESIDENTS
            Plaintiff, with Verizon’s consent, moves the Court to enter an order compelling Verizon to
  produce the subpoenaed information regarding its California-based customers as it has (and will) for
  its customers in other states. California law permits such production pursuant to a court order.
  Specifically, Cal. Pub. Util. Code § 2894 provides:

            Notwithstanding subdivision (e) of Section 2891, the disclosure of any information by
            an interexchange telephone corporation, a local exchange telephone corporation, or a
            provider of commercial mobile radio service, as defined in Section 216.8, in good faith
            compliance with the terms of a state or federal court warrant or order or
            administrative subpoena issued at the request of a law enforcement official or other
            federal, state, or local governmental agency for law enforcement purposes, is a
            complete defense against any civil action brought under this chapter or any other law,
            including, but not limited to, Chapter 1.5 (commencing with Section 630) of Part 1 of
            Title 15 of the Penal Code, for the wrongful disclosure of that information.

  Cal. Pub. Util. Code § 2894(a) (emphasis added). Indeed, federal courts within the Ninth Circuit have
  repeatedly held that these provisions expressly allow for the production of subscriber information
  upon entry of a court order. See Kaur v. City of Lodi, 2016 U.S. Dist. LEXIS 10348, *4 (E.D. Cal. 2016)


  telephone records. Id. at *3 (“The two state statutes cited to withhold this information do not apply in this federal court
  litigation.”); Corser v. County of Merced, 2006 U.S. Dist. LEXIS 65821, *5-8 (E.D. Cal. 2006)(Denied motion to quash a
  subpoena for failure to provide comply with notice requirements under California law because the “California-law
  privilege…does not apply to this litigation” under Rule 501 of the Federal Rules of Evidence.). Moreover, for the
  reasons set forth in the consent motion filed regarding Sprint, and the Order granted thereafter, Plaintiff submits that
  response is permissible under Pennsylvania law. See ECF Nos. 276 - 277.
  4 Plaintiff also issued a subpoena to the Verizon-owned company, Rural Cellular, which has already been responded to
  and not addressed herein.
  5 On March 1, 2019, Plaintiff also issued a supplemental subpoena to Verizon, which included only four numbers that
  were inadvertently omitted from the February 7, 2019 subpoena. Verizon responded to this subpoena on March 13,
  2019, and it is not part of the relief requested herein. See Exhibit 1 at ¶ 3 (Verizon’s response stated that the four
  numbers had “not been assigned by the industry and d[o] not exist.”)



  73254
                                                               2
Case 9:12-cv-80577-KAM Document 290 Entered on FLSD Docket 04/03/2019 Page 3 of 6



  (“it does not authorize AT&T Mobility to withhold documents in the face of a federal court order
  compelling their production”); McArdle v. AT&T Mobility LLC, 2010 U.S. Dist. LEXIS 47099, *15-16
  (N.D. Cal. 2010) (“section 2894 of the utilities code provides an exception to this rule for court
  orders.”)
                 Wherefore, Plaintiff moves the Court to grant his unopposed motion and to order Verizon to
  produce the following information for each applicable person in California:
                For each of the telephone numbers listed in the Spreadsheet Number 1 attached to
                Plaintiff’s February 7, 2019 Subpoena, identify the (1) name, (2) mailing address, and (3)
                email address of the account-holding subscriber to that telephone number between
                November 1, 2010 and January 31, 2013 by appending additional columns to Spreadsheet
                Number 1.

                If a telephone number does not belong to a subscriber or user during the entire November
                1, 2010 to January 31, 2013 timeframe, please append an additional column to Spreadsheet
                Number 1 stating the date range the telephone number did belong to a subscriber or user.

                For each of the telephone numbers listed in the Spreadsheet Number 2 attached to
                Plaintiff’s February 7, 2019 subpoena, identify the subscriber of the account, and any users,
                as well as which telephone numbers are associated with each person by appending an
                additional column to Spreadsheet Number 2.

         III.       ORDER SOUGHT FOR DELAWARE RESIDENTS
                Plaintiff, with Verizon’s consent, asks the Court to enter an order compelling Verizon to
  produce the subpoenaed information regarding its Delaware-based customers as it has (and will) for its
  customers in other states. Delaware law also expressly allows for disclosure pursuant to a court order.
  The Delaware Code provides:
                “Except as provided in this subdivision, a provider of electronic communications
                service or remote computing service may not disclose a record or other information
                pertaining to a subscriber or customer of the service to any person other than an
                investigative or law-enforcement officer.”

  11 Del. C. § 2423(c)(2). Just like the California law, the same section of the Delaware law goes on to
  say:
                “Nothing in this chapter may be construed as creating a cause of action against any
                provider of electronic communication service or remote computing service, such
                service's officers, employees, or agents or other specified persons for providing
                information, facilities or assistance in accordance with the terms of a court order, warrant,
                subpoena or certification under this chapter.”


  73254
                                                             3
Case 9:12-cv-80577-KAM Document 290 Entered on FLSD Docket 04/03/2019 Page 4 of 6



  11 Del. C. § 2423(e). Thus, the express terms of the Delaware law at issue do not preclude production
  upon entry of a Court order.
            Wherefore, Plaintiff moves the Court to grant his unopposed motion and to order Verizon to
  produce the following information for each applicable person in Delaware:
            For each of the telephone numbers listed in the Spreadsheet Number 1 attached to
            Plaintiff’s February 7, 2019 Subpoena, identify the (1) name, (2) mailing address, and (3)
            email address of the account-holding subscriber to that telephone number between
            November 1, 2010 and January 31, 2013 by appending additional columns to Spreadsheet
            Number 1.

            If a telephone number does not belong to a subscriber or user during the entire November
            1, 2010 to January 31, 2013 timeframe, please append an additional column to Spreadsheet
            Number 1 stating the date range the telephone number did belong to a subscriber or user.

            For each of the telephone numbers listed in the Spreadsheet Number 2 attached to
            Plaintiff’s February 7, 2019 subpoena, identify the subscriber of the account, and any users,
            as well as which telephone numbers are associated with each person by appending an
            additional column to Spreadsheet Number 2.

      IV.      ORDER SOUGHT FOR PENNSYLVANIA RESIDENTS
            Plaintiff, with Verizon’s consent, asks the Court to enter an order compelling Verizon to
  produce the subpoenaed information regarding its Pennsylvania-based customers as it has (and will)
  for its customers in other states. Pennsylvania expressly allows production “as authorized by federal
  law.” The Pennsylvania Wiretapping and Electronic Surveillance Control Act provides in relevant part:
            “A person or entity may divulge a record or other information pertaining to a
            subscriber to, or customer of, the service if any of the following paragraphs apply:
            (2) A record or other information may be divulged to any of the following:
                 (i) An investigative or law enforcement official as authorized in section 5743.
                 (ii) The subscriber or customer upon request.
                 (iii) A third party, upon receipt from the requester of adequate proof of lawful
            consent from the subscriber to, or customer of, the service to release the information
            to the third party.
                 (iv) A party to a legal proceeding, upon receipt from the party of a court order
            entered under subsection (c.1). This subparagraph does not apply to an investigative or
            law enforcement official authorized under section 5743.
            (4) Subject to paragraph (2), a record or other information may be divulged as
            authorized by Federal law or as authorized by a Federal regulatory agency having
            oversight over the person or entity.”

  18 Pa. C.S.A. §5742(c) (emphasis added). Paragraph (4) thus expressly permits disclosure in federal

  73254
                                                      4
Case 9:12-cv-80577-KAM Document 290 Entered on FLSD Docket 04/03/2019 Page 5 of 6



  court “as authorized by federal law.”
           Wherefore, Plaintiff moves the Court to grant his unopposed motion and to order Verizon to
  produce the following information for each applicable person in Pennsylvania:
           For each of the telephone numbers listed in the Spreadsheet Number 1 attached to
           Plaintiff’s February 7, 2019 Subpoena, identify the (1) name, (2) mailing address, and (3)
           email address of the account-holding subscriber to that telephone number between
           November 1, 2010 and January 31, 2013 by appending additional columns to Spreadsheet
           Number 1.

           If a telephone number does not belong to a subscriber or user during the entire November
           1, 2010 to January 31, 2013 timeframe, please append an additional column to Spreadsheet
           Number 1 stating the date range the telephone number did belong to a subscriber or user.

           For each of the telephone numbers listed in the Spreadsheet Number 2 attached to
           Plaintiff’s February 7, 2019 subpoena, identify the subscriber of the account, and any users,
           as well as which telephone numbers are associated with each person by appending an
           additional column to Spreadsheet Number 2.

      V.      CONCLUSION
           For these reasons, Plaintiff, with the consent of Verizon, respectfully moves the Court to enter
  an order commanding compliance with Plaintiff’s subpoena as it relates Verizon customers who reside
  in California and Delaware.


           CERTIFICATE OF CONFERRAL IN COMPLIANCE WITH L.R. 7.1(a)(3)
           Counsel for the movant has conferred with non-party, Verizon, who may be affected by the
  relief sought in the motion in a good faith. Verizon consents to the relief requested herein. While
  Plaintiff does not believe it is required hereunder, Plaintiff also consulted with counsel for
  Defendants who oppose this consent motion.




  73254
                                                      5
Case 9:12-cv-80577-KAM Document 290 Entered on FLSD Docket 04/03/2019 Page 6 of 6



  Dated: April 3, 2019                                   Respectfully submitted,

                                                         s/ Keith J. Keogh
                                                         Keith J. Keogh
                                                         Amy L. Wells, pro hac vice
                                                         Keogh Law, LTD.
                                                         55 W. Monroe St., Ste. 3390
                                                         Chicago, IL 60603
                                                         312.374.3401 (Direct)
                                                         312.726.1092 (Main)
                                                         312.726.1092 (Fax)
                                                         AWells@Keoghlaw.com
                                                         Keith@Keoghlaw.com

                                                         Scott D. Owens
                                                         SCOTT D. OWENS, PA.
                                                         3800 S. Ocean Dr., Ste. 235
                                                         Hollywood, FL 33019
                                                         Phone: 954-589-0588
                                                         Fax: 954-337-0666
                                                         Email: Scott@ScottDOwens.com

                                                         Counsel for Plaintiff


                                    CERTIFICATE OF SERVICE
          I hereby certify that on April 3, 2019, I electronically filed the foregoing document with the
  Clerk of Court using CM/ECF and served upon Counsel for Verizon, Alexander Cote via electronic
  mail at acote@scheperkim.com.

                                                                  By: s/ Keith J. Keogh
                                                                      Keith J. Keogh




  73254
                                                    6
